Citation Nr: 0734922	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
residuals of a facial injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied a claim for service connection for residuals of a 
facial injury.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The issue of the reopened claim for service connection for 
residuals of a facial injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in May 1978, the veteran's claim 
for service connection for residuals of a facial injury was 
denied on the basis that the veteran's facial injuries were 
not shown by the evidence of record; the veteran was informed 
of the adverse decision and of his appellate rights in a June 
9, 1978, letter; and he did not timely appeal. 

2.  Evidence received since the May 1978 RO decision is not 
cumulative or redundant, and relates to an unestablished fact 
necessary to substantiate the claim.





CONCLUSIONS OF LAW

1.  The May 1978 rating decision denying the claim of service 
connection for residuals of a facial injury is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for residuals of a 
facial injury has been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a facial injury.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.  

In May 1978, the RO denied the veteran's claim for service 
connection for residuals of a facial injury.  Rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2007).  
The veteran was notified of the rating decision via a June 9, 
1978 letter, including notice of his appellate rights.  He 
did not file a timely appeal.  Therefore, the May 1978 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the May 1978 denial was a lack of evidence of 
record showing the veteran's facial injuries.  The new 
relevant evidence the veteran has submitted since this denial 
consists of an April 2002 VA Medical Center (VAMC) treatment 
note, which refers to scarring on the veteran's forehead, and 
a September 2003 letter from a VA physician noting that the 
veteran has visible scars reminiscent of a facial injury in 
which he slipped down a light pole.

Given that the newly submitted evidence directly addresses 
the issue of whether or not the veteran has residuals of a 
facial injury and the issue of whether such are related to 
service, the Board concludes that the newly submitted 
evidence is new and material.  The claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.





ORDER

The claim of entitlement to service connection for residuals 
of a facial injury is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim of service connection.  

The veteran should be scheduled for a VA examination.  As 
mentioned above, the September 2003 VA letter noted that the 
veteran has visible scars reminiscent of a facial injury in 
which he slipped down a light pole.  It is unclear from this 
letter whether the physician is rendering an opinion as to 
the cause of the veteran's facial injuries or whether the 
physician is simply reciting the veteran's self-reported 
history.  See LeShore v. Brown, 8 Vet. App. 406 (1996) (The 
mere recitation of a veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.)  Thus, the Board finds that the current medical 
evidence of record is inadequate for the purpose of 
adjudicating the veteran's claim for service connection and 
that a VA examination must be conducted.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether 
the veteran has current residuals of a 
facial injury.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
veteran's current residuals of a facial 
injury are related to an injury during 
basic training in which he claims to 
have fallen from a light pole.  
Specifically, the examiner should take 
into account and comment on the 
September 2003 letter from the VA 
physician when rendering such an 
opinion.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the August 2007 SSOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


